 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 708 
In the House of Representatives, U. S.,

January 20, 2010
 
RESOLUTION 
Congratulating Nancy Goodman Brinker for receiving the Presidential Medal of Freedom. 
 
 
Whereas Ambassador Brinker is the founder of the Susan G. Komen for the Cure, the world’s leading breast cancer grass roots organization, and Ambassador Brinker established the organization in memory of her sister, who passed away from cancer in 1980; 
Whereas through innovative events like Race for the Cure, the organization has given and invested nearly 1.5 billion for research, health services and education services since its founding in 1982; 
Whereas the Susan G. Komen for the Cure has developed a worldwide grassroots network of breast cancer survivors and activists who are working together to save lives, empower people, ensure quality care for all and energize science to find cures; 
Whereas Ambassador Brinker has served as Chair of the President’s Cancer Panel (1990); 
Whereas Ambassador Brinker has served as United States Ambassador to Hungary (2001–2003); 
Whereas Ambassador Brinker has served as Chief of Protocol of the United States (2007–2009); 
Whereas, in May of this year, Ambassador Brinker was named the first-ever World Health Organization’s Goodwill Ambassador for Cancer Control; 
Whereas, on July 30, 2009, President Obama named Peoria native Ambassador Nancy Goodman Brinker as a recipient of the Presidential Medal of Freedom; 
Whereas the Presidential Medal of Freedom is America’s highest civilian honor that is awarded to individuals who make an especially meritorious contribution to the security or national interests of the United States, world peace, cultural or other significant public or private endeavors; 
Whereas Ambassador Brinker’s public service has impacted millions of lives and her work, from promoting cancer research to promoting freedom around the world, and has been praised by members of both parties; and 
Whereas President Obama will present Illinois native Ambassador Nancy Goodman Brinker with the Presidential Medal of Freedom on Wednesday, August 12, 2009: Now, therefore, be it  
 
That the House of Representatives congratulates Nancy Goodman Brinker for receiving the Presidential Medal of Freedom. 
 
Lorraine C. Miller,Clerk.
